The Court
(Thruston, J., absent,)
decided that this was not a warrant or order for the payment of money, and therefore not within the statute of Maryland ; but that the indictment was good as an indictment for forgery at common law, upon the following authorities; The King v. Ward, 2 Ld. Raym. 1461, and the cases there cited, namely, Rex v. Stocker, 5 Mod. 137; S. C. 1 Salk. 342, 371, which was an indictment at common law for forging a bill of lading, and which was adjudged bad on demurrer because the charge was in the alternative, namely, that he forged or caused to be forged; but no exception- was taken to it because the offence was not forgery at common law. Rex v. Ferrers, 1 Sid. 278. Forging an acquittance for £7. Farr's case, T. Raym. 81. A warrant of attorney. Dudley's case, 2 Sid. 71. The entry of a marriage in the register of marriages. Savage's case, Styles, 12. Letters of credence for collecting money. Rex v. Deakins, 1 Sid. 142, for counterfeiting a protection in the name of Sir Anthony Ashley Cooper, as a member of Parliament, when he was not. Regina v. Yarrington, 1 Salk. 406. For forging a letter. Rex v. Ward, 2 Ld. Raym. 1466. For forging an in-dorsement on the back of a certificate.